—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered March 28, 1996, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
*430Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that he did not receive the effective assistance of counsel at sentencing. The defense counsel informed the sentencing court of the defendant’s medical condition and of the defendant’s alleged reason for failing to complete the drug treatment program. Under the totality of the circumstances, it cannot be said that the defendant was denied his constitutional right to the meaningful representation of counsel (see, People v Baldi, 54 NY2d 137).
The court’s deferral of sentencing upon the successful completion of the defendant’s drug treatment program was not tantamount to illegal interim probation (see, People v Avery, 85 NY2d 503). Therefore, the court did not err in enhancing the defendant’s sentence when he failed to successfully complete the program (see, CPL 400.10). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.